DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-3 & 5-15 are allowed.
Examiner agrees with the applicant regarding:
112b is withdrawn based on previous reply (dated 08/24/2020) response.
Most relevant prior art Wang (DE 10 2014 208 907) does discloses “a three-way valve” arranged to regulate a flow rate of cooling medium through the primary heat exchanger and the secondary heat exchanger. Moreover, Wang appears not obvious to be modified the three-way valve “to regulate flow rate between primary and secondary heat exchangers”.
Regarding Claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggests – 
A wind turbine cooling arrangement, comprising: 
a first cooling circuit arranged to transport a fluid cooling medium to absorb heat from a first component group; and 
a second cooling circuit  arranged to transport a fluid cooling medium to absorb heat from a second component group, the second cooling circuit including: 
a primary heat exchanger arranged to dissipate heat from the fluid cooling medium of the second cooling circuit, and 
a secondary heat exchanger arranged to heat the fluid cooling medium of the first cooling circuit; and 
a three-way valve arranged to regulate a flow rate of cooling medium through the primary heat exchanger and the secondary heat exchanger.
Claims 2-3 & 5-13 are allowable based on their dependency on claim 1.

Regarding Claim 14, the prior art as a whole, either alone or in combination, fails to teach or suggests –
A method of cooling components of a wind turbine, comprising: 
providing a first cooling circuit to transport a fluid cooling medium to absorb heat from a first component group; 
providing a second cooling circuit to transport a fluid cooling medium to absorb heat from a second component group; 
arranging a primary heat exchanger in the second cooling circuit to dissipate heat from the fluid cooling medium of the second cooling circuit; and 
arranging a secondary heat exchanger in the second cooling circuit to heat the fluid cooling medium of the first cooling circuit; and 
providing a three-way valve arranged to regulate a flow rate of cooling medium through the primary heat exchanger and the secondary heat exchanger.
Claims 15 are allowable based on their dependency on claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.O./Examiner, Art Unit 2832     


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832